Title: From Thomas Jefferson to Albert Gallatin, 1 May 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            Dear Sir
              Washington May 1. 1802
            Decide according to your own & mrs Gallatin’s inclinations on the time and extent of your absence from hence. I sincerely sympathize with you on the circumstances which produce the necessity. I leave this myself on Thursday, and shall stay at home one fortnight. mr Madison goes about the 11th. as I learn and will return a little after me. I wish to write finally to mr Page on the subject of the Petersburg collection. can you now say to what it has been reduced, so that I may inform him? have you thought of an Additional auditor, & does not the law give us a fortunate occasion of enlisting Clay in our service? I must have a conference with you on the subject of defending ourselves regularly in the newspapers, on the case of Steele of Missisipi &c but I shall probably be at the Capitol a good part of to-day, if not to-night, if that will facilitate the rising of Congress to-day. accept assurances of my cordial esteem & respect
            Th: Jefferson
          